Title: To Benjamin Franklin from Samuel Huntington, 5 July 1781
From: Huntington, Samuel
To: Franklin, Benjamin



Sir,
Philadelphia July 5. 1781
In my Letter of the 4th of January last I had the Honor to transmit to you Sir the Resolve of Congress of the 21st of December signifying their Desire that you should apply to the Court at which you reside to use Means for the Release & Exchange of the honorable Henry Laurens, Copies of which are herewith enclosed.
I am now to transmit you the enclosed Resolve of the 14th Ulto, by which you are authorized & empowered to offer Lieut. General Burgoyne in Exchange for the honorable Mr Laurens.

As the Honor & Interest of these States is concerned for the Release of that Gentleman, your best Endeavors will not be wanting to accomplish the Desire of Congress on so important a Subject—
I have the Honor to be, with the highest Regard sir Your most obedient & most humble Servant
Sam HuntingtonPresident


By the United States in Congress assembled June 14: 1781 Resolved That the minister plenipotentiary of these united states at the court of Versailles be authorised and empowered to offer lieut genl Burgoyne in exchange for the honble Henry Laurens. Extract from the Minutes
Chas Thomsonsecy.
The Honble. Dr Franklin

